In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Donovan, J.), dated November 3, 1995, which, upon granting the motion of the defendant City of Yonkers made at the close of the plaintiffs’ case to dismiss the complaint for failure to establish a prima facie case, is in favor of the defendant City of Yonkers, and against them.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court that the plaintiffs failed to prove a prima facie case. Therefore dismissal of the action was warranted (see, e.g., Kleinmunz v Katz, 190 AD2d 657; Nicholas v Reason, 84 AD2d 915).
We have examined the plaintiffs’ remaining contention and find it to be without merit. Mangano, P. J., Miller, Ritter and Altman, JJ., concur.